EXHIBIT 10.34(a)

 

Amendment to Employment Agreement

This Amendment to Employment Agreement (this " Amendment") is made this December
4, 2013 between Elemis Limited, a company formed under the laws of England and
Wales (the "Company") and Sean Harrington ("Employee").

WHEREAS

, the Company and Employee entered into an employment agreement dated August 30,
2011 (the "Agreement") and the Company and Employee wish to amend the terms of
the Agreement as set forth in this Amendment.



NOW, THEREFORE

, in consideration of the premises and mutual agreements hereinafter contained,
the parties hereto agree as follows:



Amendment to Section 5(e) of the Agreement

. The first two paragraphs of
Section 5(e)
of the Agreement are hereby deleted in their entirely and replaced with the
following:



(e) Termination Following a Change in Control. Notwithstanding Sections 5(a),
(b) and (d) above, in the event Employee's employment is terminated by him for
Good Reason, by the Company without Cause or due to death or Disability within
twenty four (24) months immediately following a Change in Control, this Section
5(e) shall apply and Sections 5(a), (b) and (d) above shall not apply. For
avoidance of doubt, it is understood that any payment pursuant to this Section
5(e) is in lieu of, and not in addition to, any payments pursuant to Sections
5(a), (b) and (d) above.

For purposes of this Agreement, a "Change in Control" shall be deemed to occur
if (i) over a twelve (12) month period, a person or group of persons acquires
shares of SLL representing thirty-five percent (35%) of the voting power of SLL
or a majority of the members of the Board is replaced by directors not endorsed
by the members of the Board before their appointment, (ii) a person or group of
persons (other than a person or group of persons controlled, directly or
indirectly, by shareholders of SLL) acquires forty percent (40%) or more of the
gross fair market value of the assets of SLL over a 12-week period or (iii) an
individual or entity (other than an Affiliate of the Company) acquires more than
fifty percent (50%) of the voting power of the Company. The interpretation of
the meanings of the terms in the preceding sentence shall be made in accordance
with the meanings ascribed to those terms under Section 409A of the US Internal
Revenue Code of 1986, as amended (the "Code"), except that the words "person,"
"persons" or "group" in the immediately preceding sentence shall be interpreted
in accordance with the meanings ascribed to those words under Section 280G of
the Code and the regulations thereunder.

Effective Date

. The effective date of this Amendment shall be this date of the Amendment.



Defined Terms

. Capitalized terms used in this Amendment, but not defined, shall have the same
meaning as in the Agreement.



No Other Amendment

. Except as set forth in this Amendment, all provisions of the Agreement shall
remain in full force and effect.



IN WITNESS WHEREOF

, the parties have executed these presents as of the day and year first above
written.



ELEMIS LIMITED



/s/ Sean Harrington

Name: Sean Harrington

/s/ Leonard Fluxman

Name: Leonard Fluxman

Title: Director